NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted July 5, 2017* 
                                  Decided July 6, 2017 
                                              
                                          Before 
 
                         RICHARD A. POSNER, Circuit Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         DIANE S. SYKES, Circuit Judge 
 
No. 17‐1235 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Southern District of Illinois.
                                                    
      v.                                           No. 3:15‐CR‐30120‐SMY 
                                                    
MICHAEL JACKSON III,                               Staci M. Yandle, 
      Defendant‐Appellant.                         Judge. 


                                        O R D E R 

       A jury found Michael Jackson III guilty of two counts of Hobbs Act robbery, 
18 U.S.C. § 1951(a), and of using a firearm during one of those robberies, id. § 924(c). 
Jackson was sentenced to a total of 148 months’ imprisonment. For the first time on 
appeal, Jackson argues that his § 924(c) conviction is invalid because, he says, the 


                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1235                                                                     Page 2 
 
underlying Hobbs Act robbery is not a crime of violence. Because Jackson’s argument is 
foreclosed by our precedent, we affirm the judgment. 

        Under 18 U.S.C. § 924(c)(1)(A)(ii), a defendant who brandishes a firearm during a 
crime of violence is subject to a minimum seven‐year sentence, imposed consecutively to 
the sentence for the underlying violent crime. The statute defines a “crime of violence” 
as a felony that “(A) has as an element the use, attempted use, or threatened use of 
physical force against the person or property of another, or (B) that by its nature, 
involves a substantial risk that physical force against the person or property of another 
may be used in the course of committing the offense.” Id. § 924(c)(3). In United States v. 
Cardena, 842 F.3d 959, 996 (7th Cir. 2016), we declared the portion of that definition 
found in subparagraph (B) to be invalid in light of Johnson v. United States, 135 S. Ct. 2551, 
2556–57 (2015). But the “elements clause” in subsection (A) still stands, and a conviction 
under § 924(c) may be upheld if based on that subsection. Cardena, 842 F.3d at 996.   

        At trial Jackson’s attorney agreed to jury instructions acknowledging that 
Hobbs Act robbery is a crime of violence under § 924(c)(3). Jackson nevertheless insists 
that in the interests of justice, he should be allowed to challenge his § 924(c) conviction 
because if Hobbs Act robbery is not a crime of violence, then he is innocent of the § 924(c) 
offense. He argues that Hobbs Act robbery can be committed with a level and kind of 
force that falls short of the violent force “capable of causing physical pain or injury to 
another person” required by § 924(c). See Johnson v. United States, 559 U.S. 133, 139–41 
(2010). Pointing to the language in the Hobbs Act that prohibits unlawfully taking 
property from another “by means of actual or threatened force, or violence, or fear of 
injury,” 18 U.S.C. 1951(b)(1), Jackson argues that the statute distinguishes between actual 
force, threatened force, violence, and fear of injury. This contention amounts to an 
argument that the Hobbs Act is a divisible statute that criminalizes different ways of 
taking property, not all of which satisfy § 924(c)’s definition of violent force. See Mathis v. 
United States, 136 S. Ct. 2243, 2251–54 (2016). 

       Jackson’s argument most likely is waived, see United States v. Bey, 725 F.3d 643, 646 
(7th Cir. 2013), but regardless, it is meritless. We recently held that Hobbs Act robbery is 
a crime of violence under § 924(c) because commission of the offense “necessarily 
requires using or threatening force.” United States v. Anglin, 846 F.3d 954, 965 (7th Cir. 
2017) (emphasis added), petition for cert. filed (U.S. May 31, 2017) (No. 16‐9411). Jackson 
attempts to distinguish Anglin by characterizing that decision as having to do only with 
the Hobbs Act’s “fear of injury” prong. But in United States v. Rivera, 847 F.3d 847, 849 
(7th Cir. 2017), we clarified that Hobbs Act robbery is a crime of violence under § 924(c) 
No. 17‐1235                                                                         Page 3 
 
regardless of whether the offense is committed by actual force, threatened force, 
violence, or fear of injury. See id. (explaining that “one cannot commit Hobbs Act robbery 
without using or threatening force”).   

                                                                             AFFIRMED.